Ingalsbee, S.
The administrator herein ¡ was appointed June 19, 1896. On January 17, 1898, Mary Wilbur Irwin, one of •decedent’s next of kin, petitioned for the filing of an inventory and' for an accounting. On the return day of ‘the citation issued upon this petition, the administrator. presented thp- inventory, and petitioned for the judicial settlement of her accojunt. The aniount of the inventory .filed was less than $400. All but $33¡13 of this amount was in the note of a solvent debtor; Mo vouchers have been' filed in support of any. of the disbursements contained, in the account. The administrator is not one éf the next of kin of the decedent. The intestate was an old ladjj', feeble in. body and mind. At her death, she was supposed to be the owner, of a. United ■ States bond; á Mead note, and a note of JJ W. Gould, of' about $1,000 each. Meither the bond nor the Gotild note is mentioned in the inventory, and the Mead note appear^ at a very much reduced amount, and not in the form prescribed by statute.
*127The testimony as to the bond points to its disappearance some years before the decedent’s death. As to the Mead note, the testimony is inconclusive. While it shows that the administrator failed to perform her duty as to its collection and that thereby the estate has suffered diminution, yet it does not present data sufficiently definite, so that the amount with which she should be charged can be determined, except that she should not be credited an item of $23.30. This sum she allowed Mead on the adjustment of his note, upon an alleged claim against the decedent for money disbursed several years prior to her death. The claim was not verified. Mead presented no proof as to its correctness, or nonpayment by the decedent during her lifetime, as might be reasonably assumed under the circumstances, Mead having been her debtor for many years.
The accountant learned from thé decedent of the existence of the Gould note some years before her death. She had no knowledge that any part of it had been paid. She found no papers or receipts showing any payment. She did not, however, include the note or make any reference to it in the inventory of the personal property, which she duly verified, and when compelled to do so, filed in the surrogate’s office.
Eighteen months, however, after her appointment she requested of Mr. Gould, by letter, a settlement of the note, stating that it belonged to the estate, and that she understood it was in his possession. She received no answer from Gould, not even a denial of his indebtedness, but she made no further attempt to collect it. All this appears from her own testimony. It was shown by other testimony in the-case, that on the very day of decedent’s death, Gould obtained possession of this note, in the presence of the administrator, from a person with whom it had been left for safe keeping.
An administrator represents the person of his intestate in respect to his personal estate. Among other things it is his duty to discover ■ and collect the assets of the decedent for the benefit of the creditors and next of kin. -To this end, he is invested with the same powers and remedies which belonged to his intestate, when living. In the use of these powers he must exercise the same diligence and attention which a discreet business man would use in his own business. If he does not, and loss results, he becomes personally responsible to the parties interested. Matter of Horsford, 27 App. Div. 427, it was decided that having notice of an indebtedness to the estate, an executor is bound to active diligence in its collection, and that even *128the advice of an attorney would not. relieve! an executor from the duty of active vigilance in the collection of: the assets left by his decedent. He is bound to know his. duty in that regard.
Here, however, there is evidence not merely of neglect, but of willful default amounting to collusion with the debtors, Gould and Mead. The accountant testifies that she petitioned for appointment at Gould’s instance, and that she knew of the existence of his note. Yet she did not include it in her verified inventory of the estate; she did not file thé inventory until- she was compelled to do so; when filed it. was fatally defective .as to the Medd note; she made-no attempt to enforce the collection of the Goúld note, of which she saw Gould obtain possession, from its custodian, on the very day of the old lady’s death. >
The administrator should be charged with jthe amount which the evidence showed, was unpaid on the Gould ndt-e with the interest.
The administrator has not shown that there was any loss or depreciation of the value of any of the inventoried assets. She should be charged their value as shown by the inventory.
The item in the account of- $42.03, allegedj to have been paid for attorney’s services,' was objected to and should be disallowed. Ho bill of items was presented, and no voucher; was offered, showing payment tif any part of this amount, and | its payment was not proved. ;
The .administrator should not be allowed costs in this proceeding." Indeed, it is a grave question whether she should not be charged personally with' them. ■ Heither is she entitled ¡to' commissions. She neglected to file an inventory; she did not render an-account of her proceedings until compelled to do- so, and she-has been negligent and unfruitful in the management of the trust'reposed in her.- Commissions are allowed, as compensation for services faithfully rendered, not for duties disregarded or estates dissipated. ■
Decreed accordingly.